         Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 1 of 25




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


AUTO-OWNERS INSURANCE
COMPANY,

      Plaintiff,

v.                                              Civil Action No. 7:19-CV-87 (HL)

COOK COUNTY LAND VENTURES,
LLC, BUSH FAMILY PROPERTIES,
LLC, WILLIAM H. BUSH, and ELDEN
HOLMES,

      Defendants.


                                       ORDER

      Plaintiff Auto-Owners Insurance Company (“Auto-Owners”) seeks a

declaratory judgment that it has no legal duty to defend or indemnify its insured,

Defendant Cook County Land Ventures, LLC (“CCLV”). Auto-Owners argues that

it is not obligated to provide coverage under the commercial general liability

policy issued to CCLV because CCLV failed to timely notify Auto-Owners of an

occurrence that is the subject of an underlying civil action. CCLV contends

whether CCLV provided proper notification of the occurrence is a question of fact

that must be resolved by a jury. And, even if CCLV did not give Auto-Owners

adequate notice, CCLV argues that Auto-Owners is estopped from denying

coverage under the policy because Auto-Owners undertook a defense of the

underlying litigation prior to issuing a reservation of rights.
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 2 of 25




      Before the Court are the parties’ cross-motions for summary judgment.

(Docs. 31, 32). After carefully reviewing the pleadings, briefs, and other

evidentiary materials presented, the Court finds no genuine issues of material

fact exist as to any claim and GRANTS Auto-Owners’ Motion for Summary

Judgment (Doc. 31). The Court GRANTS IN PART AND DENIES IN PART

CCLV’s Motion for Summary Judgment (Doc. 32).

I.    BACKGROUND

      On May 24, 2017, Elden Holmes was injured when a pecan tree limb fell

and struck him at 204 West 7th Street in Adel, Georgia. (PSOMF ¶ 4). 1 Holmes

rented the mobile home situated at that address. (PSOMF ¶ 3; DSOMF ¶ 2). 2 At

the time of the accident, William H. Bush and his wife Patricia Bush owned the

property located at 204 West 7th Street. (PSOMF ¶ 1; DSOMF ¶ 5). 3 CCLV

owned the mobile home. (PSOMF ¶ 2; DSOMF ¶ 3). Bush and CCLV learned of

Holmes’ injuries and hospitalization the day incident occurred. (PSOMF ¶ 6).

      CCLV insured the mobile home at 204 West 7th Street under a commercial

general liability policy issued by Auto-Owners, with an effective policy period of



1 “PSOMF” refers to Plaintiff’s Statement of Undisputed Material Facts (Doc. 31-
2). The paragraphs cited are those admitted by Defendants.
2 “DSOMF” refers to Defendant CCLV’s Statement of Undisputed Material Facts

(Doc. 32-2). The paragraphs cited are those admitted by Plaintiff.
3 Bush testified that he believes at some point he transferred ownership of the

property to Bush Family Properties, LLC (“BFP”). (Bush Dep., p. 22, 28).

                                        2
           Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 3 of 25




January 20, 2017 through January 20, 2018. (PSOMF ¶ 8). 4 The policy contains

a Commercial General Liability Coverage Form, which provides that the

insurance company “will pay those sums that the insured becomes legally

obligated to pay as damages because of ‘bodily injury’ or ‘property damage.’”

(Doc. 1-2, p. 20). Coverage for any occurrence is predicated on the insured’s

duty to inform the insurer:

      SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

      2.      Duties In The Event Of Occurrence, Offense, Claim Or Suit

              a.    You must see to it that we are notified as soon as
                    practicable of an “occurrence” or an offense which may
                    result in a claim. To the extent possible, notice should
                    include:

                    (1)   How, when and where the “occurrence” or
                          offense took place;

                    (2)   The names and addresses of any injured persons
                          and witnesses; and

                    (3)   The nature and location of any injury or damage
                          arising out of the “occurrence” or offense.

              b.    If any claim is made or “suit” is brought against any
                    insured, you must:



4There is evidence in the record that 204 West 7th Street was not added to
CCLV’s Auto-Owners policy until July 18, 2017, several months after the
underlying incident. (Hancock Dep., p. 21-22, 41). Auto-Owners does not seek a
declaratory judgment that it has no duty to indemnify or defend CCLV in the
underlying litigation on this basis.

                                          3
          Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 4 of 25




                     (1)   Immediately record the specifics of any claim or
                           “suit” and the date received; and

                     (2)   Notify us as soon as practicable.

(Id. at p. 31).

         The insurance policy explains that no legal action may lie against the

insurer absent full compliance with the terms of the policy:

               3.    Legal Action Against Us

               No person or organization has a right under this Coverage
               Part:

                     a.    To join us as a party or otherwise bring us into a
                           “suit” asking for damages from an insured; or

                     b.    To sue us on this Coverage Part unless all of its
                           terms have been fully complied with.
(Id.).

         Under the terms of the policy, the words “you” and “your” refer to the

named insured, or CCLV. (Id. at p. 20). The terms “we”, “us”, and “our” refer to

the company providing the insurance, or Auto-Owners. (Id.).

         William Bush testified that within a week of the incident, he visited the

office of Greg Folsom, an agent of Georgia Farm Bureau in Adel, Georgia. (Bush

Dep., p. 38). Georgia Farm Bureau insures BFP. (DSOMF ¶ 6). Bush also went

to the office of Hayden Hancock in Nashville, Georgia. (Bush Dep., p. 37).

Hancock is an independent insurance agent with Heritage Benefits Group, d/b/a

Atwater & Houston Insurance Agency. (PSOMF ¶¶ 12-13; Hancock Dep., p. 7).


                                          4
           Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 5 of 25




He sells insurance on behalf of multiple insurance carriers, including Auto-

Owners. (PSOMF ¶ 15). He is not an employee of Auto-Owners. (Id. at ¶ 14).

        Bush testified that he told Hancock he “didn’t know if there was going to be

any lawsuit connected with [the incident] or not, but [he] just wanted to pass it on

to . . . make a record of it in case it comes up later.” (Bush Dep., p. 38).

According to Bush, Hancock responded that he would “kick it up to his legal

section.” (Id.). Hancock indicated that he would “get back in touch” with Bush

after consulting with “legal counsel to see if they possibly had liability.” (Id. at p.

39). Bush had no further communication with Hancock relating to the incident

until he received a reservation of rights letter from Auto-Owners nearly two years

later. (Id.). 5

        Hancock has no recollection of this conversation with Bush. (Hancock

Dep., p. 16). He also has no record of filing a notice of the occurrence with Auto-

Owners regarding the May 2017 incident. (Id.). Typically, when an insured

contacts the insurance agency regarding a potential claim, the agent immediately

5 Bush did have other conversations with Atwater & Houston regarding the
property at 204 West 7th Street. Bush contacted the insurance agency on July
18, 2017, to inquire whether the property was included on his Auto-Owners
policy. (Hancock Dep., p. 21). Bush requested that the property be added
effective that day. (Id. at p. 22). There is no evidence that Bush discussed
Holmes’ accident during that call. (Id.). Then in September 2017, Bush contacted
the agency to request that a letter be sent to Georgia Farm Bureau stating that
there was no insurance coverage for 204 West 7th Street on May 24, 2017. (Id.
at p. 36). Again, there is no evidence that Bush discussed the underlying incident
during that call. (Id.).

                                          5
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 6 of 25




documents the information in the company’s management system. (Id. at p. 14).

The agent then notifies the insurance carrier. (Id.). For Auto-Owners claims,

notification is made online. (Id.). The agent receives an automatically generated

response from Auto-Owners verifying the submission. (Id. at p. 15). If the agent

does not receive a timely response, the agent will follow up with the insurance

company. (Id.).

      Elden Holmes filed a lawsuit suit against BFP in the State Court of Cook

County on October 31, 2017. (Hendricks Dep., Ex. 4). Holmes voluntarily

dismissed the lawsuit on May 31, 2018. (DSOMF ¶ 8). On December 27, 2018,

Holmes filed suit in the Middle District of Georgia against CCLV, BFP, and

William Bush. See Holmes v. Cook Cnty. Land Ventures, LLC, No. 7:18-CV-206

(HL). CCLV received service of the Summons and Complaint in the underlying

case on February 4, 2019. (Doc. 40-4).

      Auto-Owners first learned of the Holmes incident on January 23, 2019—

twenty months after Holmes’ accident—when Justin Purvis forwarded a copy of

the federal lawsuit to Steven Hendricks, a field claims representative for Auto-

Owners, and Mark Smith, the Class 8 manager for Auto-Owners’ Albany,

Georgia office. (Hendricks Dep., p. 7, 10, 54; Smith Dep., p. 6, 8-9, 24). Purvis is

an attorney with Young, Thagard, Hoffman, LLP in Valdosta, Georgia. Auto-

Owners contracts with the law firm to provide a legal defense to their insureds.



                                         6
         Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 7 of 25




(Hendricks Dep., p. 33). At that time, Purvis represented CCLV in an unrelated

matter. See Walton v. Cook Cnty. Land Ventures, LLC, Superior Court of Cook

County, No. 2017CV036. (Doc. 42, p. 3). In his email to Hendricks and Smith,

Purvis noted that William Bush received service of the underlying lawsuit on

January 22, 2019, and that Bush brought the paperwork to Purvis’ office. (Smith

Dep., Ex. 12). Purvis asked on Bush’s behalf whether Auto-Owners insured

CCLV as of May 24, 2017, and whether Auto-Owners would provide CCLV a

defense. (Id.). Smith responded that Auto-Owners did insure CCLV but that

“there may be a serious late reporting issue here and we may have to file a dec

action on coverage.” (Id.).

      On February 5, 2019, Steven Hendricks received an email from Kristin

Bosch, in-house counsel for Auto-Owners. (Hendricks Dep., p. 28-29, Ex. 8.

Bosch’s email stated: “Get back with me after you speak to the insured. When

was he made aware of this incident? If it was back in 2017 we can file a dec

action.” (Hendricks Dep., Ex. 8). Hendricks attempted to contact Bush on

February 4 or 8, 2019. (Hendricks Dep., p. 29, 31). Hendricks left a voicemail for

Bush in which he informed Bush that Auto-Owners would be issuing a

reservation of rights letter to CCLV. (Id. at p. 31).

      Hendricks mailed a reservation of rights letter to CCLV by certified mail on

February 11, 2019. (Doc. 1-3). The reservation of rights letter references the May



                                           7
          Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 8 of 25




24, 2017 incident involving Elden Holmes and the ensuing lawsuit. (Id. at p. 2).

The letter further informs CCLV that Auto-Owners is undertaking a defense of the

underlying litigation under a reservation of rights. (Id.). The letter highlights the

policy language requiring prompt reporting of any occurrence or claim and notes

that the insurance company is “investigating this claim under a Reservation of

Rights due to possible late reporting.” (Id. at p. 4-5, 6). Specifically, the letter

states that the underlying incident “occurred on May 24, 2017” but Auto-Owners

“was not aware of any claim or suit until January 23, 2019.” (Id. at p. 2).

      An answer to the underlying complaint was filed on behalf of CCLV on

February 11, 2019—the same day Auto-Owners mailed the reservation of rights

letter. CCLV did not receive the reservation of rights letter until February 13,

2019. (PSOMF ¶ 25). Hendricks finally reached Bush by telephone on February

18, 2019. (Hendricks Dep., p. 29). Bush confirmed that he learned of the Holmes

accident in 2017. (Id. at p. 30, 57). Hendricks and Bush also discussed that Auto-

Owners’ defense of CCLV was under a reservation of rights. (Id. at p. 30-31).

      Auto-Owners filed this action for declaratory judgment on June 19, 2019.

(Doc. 1). Auto-Owners seeks a judgment from this Court declaring that it is not

legally obligated to defend or indemnify CCLV in the underlying litigation. (Id. at

p. 15).




                                          8
           Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 9 of 25




II.      SUMMARY JUDGMENT STANDARD

         A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).         Not all factual disputes render summary judgment

inappropriate; only a genuine issue of material fact will defeat a properly

supported motion for summary judgment. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). “If the record presents factual issues, the court

must not decide them; it must deny the motion and proceed to trial.” Herzog v.

Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999). But, when “the record

taken as a whole could not lead a rational trier of fact to find for the non-moving

party,” summary judgment for the moving party is proper. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

         In reviewing a motion for summary judgment, the “court must draw all

reasonable inferences in favor of the nonmoving party, and it may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prod.,    Inc.,   530   U.S.   133, 150 (2000)     (citations   omitted) “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Id. (internal

quotation marks and citation omitted). The party seeking summary judgment



                                          9
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 10 of 25




“always bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, which it believes demonstrate the absence of a genuine issue of a material

fact.” Celotex, 477 U.S. at 323 (internal quotation omitted). If the movant meets

this burden, the burden shifts to the party opposing summary judgment to go

beyond the pleadings and to present specific evidence showing that there is a

genuine issue of material fact, or that the movant is not entitled to judgment as a

matter of law. Id. at 324-26. Summary judgment must be entered where “the

nonmoving party has failed to make a sufficient showing on an essential element

of her case with respect to which she has the burden of proof.” Id. at 323.

III.   ANALYSIS

       A.    Auto-Owners’ Motion for Summary Judgment

       Auto-Owners contends that CCLV breached the terms of the insurance

contract by failing to provide timely notice of the Holmes accident, a condition

precedent to coverage. Absent some justification for the late notification, Auto-

Owners argues that it owes no duty to defend or indemnify CCLV in the

underlying litigation.

       “An insurance policy is simply a contract, the provisions of which should be

construed as any other type of contract.” Yeomans & Assoc. Agency, Inc. v.



                                         10
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 11 of 25




Bowen Tree Surgeons, Inc., 274 Ga. App. 738, 741 (2005) (citation omitted).

Construction of a contract presents a question of law for the court. Deep Six, Inc.

v. Abernathy, 246 Ga. App. 71, 73 (2000). Under Georgia law, an insurance

company is “free to fix the terms of its policies as it sees fit, so long as they are

not contrary to the law, and it may insure against certain risks while excluding

others.” Auto-Owners Ins. Co. v. Neisler, 334 Ga. App. 284, 286 (2015)

(quotation marks and citation omitted). The unambiguous terms of an insurance

contract “require no construction, and their plain meaning will be given full effect,

regardless of whether they might be of benefit to the insurer, or be of detriment to

an insured.” Id. (quotation marks and citation omitted). Accordingly, where, as

here, the language of the contract is unambiguous, the Court must simply

enforce “the contract according to its clear terms.” Id. (quotation marks and

citation omitted).

      Auto-Owners argues that under the plain and unambiguous terms of its

contract with CCLV, the insurance company has no duty to defend or indemnify

CCLV because CCLV did not timely notify Auto-Owners of the underlying

accident. The contract provides: “You must see to it that we are notified as soon

as practicable of an ‘occurrence’ or an offense which may result in a claim.” (Doc.

1-2, p. 31). The contract additionally contains a “no action” clause, which states

that “[n]o person or organization has a right . . . (a) [t]o join us [Auto-Owners] as a



                                          11
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 12 of 25




party or otherwise bring us into a ‘suit’ asking for damages from an insured; or (b)

[t]o sue us . . . unless all of its terms have been fully complied with.” (Id.). Auto-

Owners states, and CCLV does not contest, that these two provisions read

together create a condition precedent to coverage.

      “When possible, we construe insurance policies to provide coverage, so as

to advance the benefits intended to be accomplished by such policies.”

Progressive Mountain Ins. Co. v. Bishop, 338 Ga. App. 115, 117 (2016).

However, “a forfeiture of insurance coverage may result when an insured fails to

satisfy a condition precedent to coverage under the contract.” Id. “[T]he general

rule is that a notice provision in an insurance policy is only considered a condition

precedent to coverage if it expressly states that a failure to provide such notice

will result in a forfeiture of the insured’s rights or uses language which otherwise

clearly expresses the intention that the notice provision be treated as a condition

precedent.” Plantation Pipe Line Co. v. Stonewell Ins. Co., 335 Ga. App. 335,

312 (2015). A statement that “no action will lie against the insurer unless the

insured has fully complied with the terms of the policy will suffice to create a

condition precedent.” Bishop, 338 Ga. App. at 118 (citing Lankford v. State Farm

Mut. Ins. Co., 307 Ga. App. 12, 14 (2010) (finding that policy language stating

“[t]here is no right of action against” the insurance company “until all the terms of

this policy have been met” created a condition precedent to coverage)).



                                         12
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 13 of 25




      The insurance policy here plainly states that no legal action may lie against

the insurer “unless all of [the contract] terms have been fully complied with.”

(Doc. 1-2, p. 32). The policy thus predicates coverage on compliance with all the

terms of the contract, including the provision requiring notification of an

occurrence. See Bishop, 338 Ga. App. at 118. Therefore, to obtain coverage

under the policy, CCLV must either demonstrate that it complied with the notice

provision or provide a justification for failing to do so. See Federated Mut. Ins.

Co. v. Owenby Enters., Inc., 278 Ga. App. 1, 3 (2006) (“Where an insured has

not demonstrated justification for failure to give notice according to the terms of

the policy, . . . then the insurer is not obligated to provide either a defense or

coverage.”) (quotation marks and citation omitted).

      The pertinent notice provision in the insurance policy states, “You must

see to it that we are notified as soon as practicable of an ‘occurrence’ or an

offense which may result in a claim.” (Doc. 1-2, p. 31). 6 The policy defines “you”

as “the Named Insured shown in the Declarations”, or CCLV. (Doc. 1-2, p. 20.

The policy defines “we” as “the company providing this insurance”, or Auto-

Owners. (Id.). The unambiguous language of the contract therefore requires that

6 Throughout the briefing of the motions for summary judgment, CCLV conflates
the obligation of the insured to provide prompt notice of an occurrence versus
notice of a claim or lawsuit. Auto-Owners does not allege that CCLV failed to
provide the insurance company with timely notice of the lawsuit. The only
question before the Court is whether the insured provided the insurer with timely
notice “of an ‘occurrence’ . . . which may result in a claim.” (Doc. 1-2, p. 31).

                                        13
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 14 of 25




CCLV provide notice of an occurrence to Auto-Owners. Viewing the evidence in

the light most favorable to CCLV, William Bush visited the office of Hayden

Hancock to apprise him of the tree limb falling and injuring Elden Holmes shortly

after the May 24, 2017 incident. Bush relied on Hancock to provide notice of the

accident to Auto-Owners. However, there is no evidence from which a

reasonable jury could conclude that Auto-Owners received notice of the incident

until the insurer learned of the underlying federal lawsuit on January 24, 2019.

      It is undisputed that Hancock is an independent insurance agent and not

an exclusive producer for Auto-Owners. (DSOMF ¶¶ 13-15). Under Georgia law,

independent insurance agents generally are considered agents of the insured,

not the insurer. See Se. Express Sys., Inc. v. S. Guardian Ins. Co. of Ga., 224

Ga. App. 697, 700 (1997). Nevertheless, “an insurance company could place a

purported agent in a position of apparent authority such that one might be

justified in assuming that the agent had authority to receive notice of an

occurrence or claim.” Kay-Lex Co. v. Essex Ins. Co., 286 Ga. App. 484, 489

(2007). “[W]here the existence of an agency is relied upon, the burden of proof

rests with the party asserting the relationship.” Carter v. Kim, 157 Ga. App. 418

(1981). The party relying on the agency relationship “must also show justifiable

reliance on the representation of agency.” Kay-Lex Co., 286 Ga. App. at 490

(citation omitted).



                                        14
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 15 of 25




      CCLV points to no language in the contract that grants actual or apparent

agency to Hancock or his insurance agency. The name and address of the

insurance agency appear along with CCLV’s name and address on the first page

of the contract. (Doc. 1-2, p. 2). The cover page also contains the following

statement:

      Thank you for selecting Auto-Owners Insurance Group to serve your
      insurance needs! Feel free to contact your independent Auto-
      Owners agent with questions you may have.

(Id.). Neither the presence of the insurance agency’s contact information nor the

statement that the insured could contact its independent agent with questions

concerning the policy is sufficient to create an issue of fact as to whether

Hancock had apparent authority to receive notice of the accident on behalf of

Auto-Owners. Rather, the clear terms of the contract provide that notice of an

occurrence must be provided specifically to Auto-Owners. See Kay-Lex Co., 286

Ga. App. at 489 (finding that the appearance of the name of the independent

insurance agent on the face of the contract did not grant the agent apparent

authority to receive notice required to be given to the insurer); Auto-Owners Ins.

Co. v. Xytex Tissue Servs., LLC, 421 F. Supp. 3d 1369, 1378 (S.D. Ga. 2019)

(“When compared with the clear terms of the Policy requiring notice to be given

only to [the insurer] and no statement on the face of the Policy giving [the

independent agent] the apparent authority specifically to receive notice, the terms



                                        15
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 16 of 25




of the Policy do not raise an issue as to [the agent’s] apparent agency.”); Auto-

Owners Ins. Co. v. DFH Dev., Inc., No. 1:08-CV-1465-JOF, 2009 WL 2515638,

at *3 (N.D. Ga. Aug. 12, 2009) (finding no apparent authority where the insurance

policy specified that notice could only be given to the insurer). CCLV has

presented no evidence or case law to support a contrary conclusion.

      CCLV instead relies on the testimony of Steven Hendricks, a field claims

representative for Auto-Owners, to establish apparent agency based on the

parties’ conduct. When asked how Auto-Owners typically receives notice of an

occurrence that may result in a claim, Hendricks agreed that it is standard

practice for an insured to inform an independent insurance agent, who then files

the notice with Auto-Owners on behalf of the insured. (Hendricks Dep., p. 26).

CCLV argues on this basis alone that providing notice to Hancock was sufficient

to meet the notice requirement of the contract. As Mark Smith, the Class 8

manager for Auto-Owners’ Albany claims branch clarified, however, whether an

insured relies on an independent agent to submit the notice through Auto-

Owner’s on-line claims portal does not matter. (Smith Dep., p. 6, 26). Smith

emphasized that “[t]he policy says that [the insured] must give us notice, and the

policy means – us on the policy means Auto-Owners.” (Id. at p. 26). Smith further

clarified that an insured has the option to submit the notice. (Id. at p. 27).




                                          16
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 17 of 25




      The evidence is undisputed that CCLV understood Hancock to be an

independent insurance agent and not an employee of Auto-Owners. (DSOMF ¶¶

13-15). When William Bush visited Hancock’s office following the tree limb

incident, it was with the understanding that Hancock would serve as CCLV’s

agent in submitting notice of the accident to Auto-Owners. CCLV has pointed to

no other conduct “which could have caused [CCLV] to believe that Auto-Owners

consented to [Hancock] receiving notice on its behalf.” DFH Dev., Inc., 2009 WL

2515638, at *5. Accordingly, notice to Hancock alone was not sufficient to satisfy

the notice requirement of the contract. It was incumbent upon CCLV to verify that

Auto-Owners received the notice. But there is no evidence that CCLV had any

further communications with Hancock or Auto-Owners about the accident until

February 2019, when it received notice of Auto-Owners’ reservation of rights.

(Bush Dep., p. 38).

      Even assuming Bush did inform Hancock of the accident, no evidence

suggests that Hancock relayed the information to Auto-Owners. Auto-Owners did

not learn of the tree limb incident until January 24, 2019, when Justin Purvis

emailed the insurer about the underlying lawsuit. As a matter of law, the twenty-

month delay between Holmes’ accident and when Auto-Owners learned of the

incident through the lawsuit was not “as soon as practicable.” See Kay-Lex Co.,

286 Ga. App. at 490 (“An unexcused significant delay in notifying an insurer



                                       17
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 18 of 25




about an incident or lawsuit, . . . may be unreasonable as a matter of law.”)

(quotation marks and citation omitted). Courts applying Georgia law have

precluded recovery following delays anywhere from four months to one year. See

Allstate Ins. Co. v. Walker, 254 Ga. App. 315, 316 (2002) (finding an unexcused

delay of eleven to twelve months unreasonable as a matter of law); Se. Express

Sys., 224 Ga. App. at 701 (failure to give notice for eight months was not “as

soon as practicable”); Bituminous Cas. Corp. v. J.B. Forrest & Sons, Inc., 132

Ga. App. 714, 716-17 (1974) (holding a four-month delay unreasonable).

      The sole justification offered by CCLV for the late reporting of the incident

is that Holmes did not originally assert a claim against CCLV. Rather, Holmes

initially filed suit against BFP. CCLV confuses the contractual obligation to

provide notice of a lawsuit with the duty to provide notice of the underlying

accident. Whether Holmes filed a lawsuit against CCLV is irrelevant to the

question of whether CCLV timely notified Auto-Owners of the accident underlying

Holmes’ claim. There being no evidence from which a reasonable jury could

conclude that CCLV was justified in not ensuring that Auto-Owners received

notice of the underlying incident “as soon as practicable,” the Court finds that

CCLV failed to satisfy the contract’s notice requirement. Accordingly, Auto-

Owners owes no duty to defend or indemnify CCLV in the underlying litigation.

The Court therefore GRANTS Auto-Owner’s motion for summary judgment.



                                       18
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 19 of 25




      B.     CCLV’s Motion for Summary Judgment

      CCLV’s motion for summary judgment raises two issues. First, CCLV

contends that it is entitled to summary judgment because Auto-Owners produced

no evidence to support the insurer’s theory of a joint venture between CCLV and

any other entity. Next, CCLV argues that even if the Court determines that it did

not provide timely notice of the Holmes accident to Auto-Owners, Auto-Owners

should be estopped from denying coverage for the occurrence. According to

CCLV, Auto-Owners did not timely issue CCLV a notice of reservation of rights.

CCLV also contends that the notice issued by Auto-Owners was ambiguous and

did not fairly inform CCLV on the insurer’s position.

             1.    Joint Venture

      In Count One of Auto-Owners’ Complaint for Declaratory Judgment, the

insurance company asserts that it has no obligation to provide a defense or

indemnity in the underlying litigation because CCLV was engaged in a joint

venture that was not included as a named insured on the policy’s declarations.

(Doc. 1, ¶¶ 30-35). CCLV moves for summary judgment as to this claim. Auto-

Owners made no response to CCLV’s motion. Accordingly, the Court deems the

claim abandoned and GRANTS CCLV’s motion for summary judgment as to

Count One of the Complaint. See Jolley v. Triad Mech. Contractors, No. 5:13-

CV-247 (MTT), 2015 WL 1299852, at *8 n.16 (M.D. Ga. Mar. 23, 2015) (quoting



                                         19
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 20 of 25




Rossi v. Fulton Cnty., Ga., No. 1:10-CV-4254-RWS-AJB2013 WL 1213243, at

*13 n.8 (N.D. Ga. Feb. 13, 2013) report and recommendation adopted sub nom.

Rossi v. Fulton Cnty. Bd. of Assessors/Fulton Cnty. Tax Assessors Office, 2013

WL 121329 (N.D. Ga. Mar. 22, 2013) (“[W]here the non-moving party fails to

address a particular claim asserted in the summary judgment motion but has

responded to other claims made by the movant, the district court may properly

consider the non-movant’s default as intentional and therefore consider the claim

abandoned.”)).

            2.    Estoppel

      CCLV argues that Auto-Owners is estopped from disclaiming coverage

because the insurer did not notify CCLV of its reservation of rights until after

Auto-Owners filed an answer to the underlying lawsuit. CCLV further contends

that the notice issued by Auto-Owners was ambiguous and did not sufficiently

inform CCLV of the basis for the insurer’s reservations about coverage. The

evidence does not support CCLV’s position.

      Generally, “risks not covered by the terms of an insurance policy, or risks

excluded therefrom, . . . normally [are] not subject to the doctrine waiver and

estoppel.” World Harvest Church, Inc. v. GuideOne Mut. Ins. Co., 287 Ga. 149,

151 (2010) (quoting Prescott’s Atlanta Datsun v. Monarch Ins. Co. of Ohio, 253

Ga. 317, 318 (1984)). However, “where an insurer assumes and conducts an



                                       20
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 21 of 25




initial defense without effectively notifying the insured that it is doing so with a

reservation of rights, the insurer is deemed estopped from asserting the defense

of noncoverage regardless of whether the insured can show prejudice.” Id. at

156. “The insurer can avoid estoppel by giving timely notice of its reservation of

rights which fairly informs the insured of the insurer’s position.” Id. at 152

(quotation marks and citation omitted).

      An insurer’s notice of its reservation of rights must be timely and

unambiguous. Id. There is no bright line rule for determining timeliness. Rather,

the law requires only that an insurer act reasonably promptly in reserving its

rights. See Auto-Owners Ins. Co. v. Cribb, No. 2:17-CV-106-RWS, 2019 WL

451555, at *5 (N.D. Ga. Feb. 5, 2019) (finding the insurer estopped from denying

coverage where the insurer defended the insured for three months before issuing

a reservation of rights); Builders Ins. v. Tenenbum, 327 Ga. App. 204, 210 (2014)

(finding reservation of rights untimely where the insurer became aware of a

defense in February 2010 but did not issue a supplemental reservation of rights

until September 2012); Moody v. Penn. Millers Mut. Ins. Co., 152 Ga. App 576,

577 (1979) (holding there was no estoppel when the insurer presented the

insured with a reservation of rights notice sixteen days after filing an answer);

Winters v. Gov’t Emp. Ins. Co., 132 Ga. App. 756, 759 (1974) (reviewing cases

and concluding “that the filing of an answer and taking charge or a defense for a



                                          21
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 22 of 25




period of five months” without notice of a reservation of rights “constitutes an

estoppel”); State Farm Mut. Auto. Ins. Co. v. Anderson, 104 Ga. App. 815, 818

(1961) (finding reservation of rights notice issued one day after filing of answer

timely where insured did not reject the insurer’s defense after receiving the

notice). “[D]elay in giving notice will be excused where it is traceable to the

insurer’s lack of actual or constructive knowledge of the available defense.”

Anderson, 104 Ga. App. at 818 (citation omitted). Delay may also be excused

where the insured’s express or implied consent to the nonwaiver may be implied

from “the insured’s acquiescence in the insurer’s unilateral reservation of rights;

e.g., where the insured, after receiving such notice, permits the insurer to

continue defense of the suit.” Id.

      Here, it is undisputed that Auto-Owners mailed its reservation of rights

notice to CCLV on February 11, 2019, the same date Auto-Owners filed an

answer to the underlying lawsuit on behalf of CCLV. (DSOMF ¶ 25). It is further

undisputed that CCLV did not receive the reservation of rights letter until

February 13, 2019. (Id.). CCLV maintains that Auto-Owners should be estopped

from denying coverage based on this two-day delay. CCLV argues that Auto-

Owners knew of potential coverage issues as early as January 28, 2019, when

the insurer drafted an initial version of the reservation of rights letter; but Auto-

Owners waited until February 11, 2019 to mail the final draft of the letter. Under



                                         22
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 23 of 25




these circumstances, CCLV claims that Auto-Owners did not act with reasonable

promptness. The Court disagrees.

      The rationale behind the estoppel precedent is to ensure that in the event

of noncoverage, the insured does not lose the

      innumerable rights associated with the control of the defense
      including choice of counsel, the ability to negotiate a settlement,
      along with determining the timing of such negotiations, and the
      ability to decide when and if certain defenses or claims will be
      asserted.

World Harvest Church, Inc., 287 at 149 (citation omitted). There is no evidence in

this case that the two-day delay in CCLV receiving Auto-Owners’ reservation of

rights letter impeded CCLV’s ability to control its own defense. Instead, the

evidence demonstrates that CCLV was aware that Auto-Owners intended to

provide a defense subject to a reservation of rights and that CCLV accepted the

representation and defense provided by Auto-Owners in the underlying lawsuit.

      The Court further concludes that the language of the reservation of rights

letter issued by Auto-Owners was not ambiguous. An insurer’s notice of its

reservation of rights must “fairly inform[ ] the insured of the insurer’s position.” Id.

at 152. The notice may not be “only a statement of future intent.” Id. (quotation

marks and citation omitted). “At a minimum, the reservation of rights must fairly

inform the insured that, notwithstanding the insurer’s defense of the action, it

disclaims liability and does not waive the defenses available to it against the



                                          23
        Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 24 of 25




insured.” Id. (alterations adopted) (quotation marks and citation omitted). Georgia

courts have found that language stating “that [the insurer]’s defense of [the

insured] (through the assigned law firm) was under a reservation of right to deny

coverage and withdraw the defense,” constitutes an effective reservation of

rights. N. Am. Specialty Ins. Co. v. Bull River Marina, LLC, 709 F. App’x 623, 628

(11th Cir. 2017) (citation omitted).

      CCLV claims that Auto-Owners’ statement that the insurance company is

“investigating this claim under a Reservation of Rights due to possible late

reporting” is ambiguous. (Doc. 1-3, p. 6). According to CCLV, it is unclear what

Auto-Owners means by “possible late reporting.” While the letter states that Auto-

Owners “was not aware of any claim or occurrence until January 23, 2019,” it is

evident based on a reading of the letter as a whole that Auto-Owners is

concerned with the late reporting of the May 24, 2017 accident and not the

reporting of any lawsuit. (Id. at p. 2). Furthermore, there is no requirement “that

the insurance company list each and every basis for contesting coverage in the

reservation-of-rights letter before the company may raise such in [a] declaratory

judgment action.” Gov’t Emp. Ins. Co. v. Progressive Cas. Ins. Co., 275 Ga. App.

872, 876 (2005). The letter need only inform the insured that “notwithstanding the

defense of the insured, the insurer does not waive its coverage defenses.”

Wellons, Inc. v. Lexington Ins. Co., 566 F. App’x 813, 821 (“We thus read World



                                        24
       Case 7:19-cv-00087-HL Document 45 Filed 08/25/21 Page 25 of 25




Harvest, on its face, to require the insured to fairly inform the insured that it is

defending under a reservation of rights, but to only recommend that the insurer

provide the specific basis for the reservation.”) (emphasis in original). The letter

here achieves that end. There being no basis to find that Auto-Owners should be

estopped from denying coverage, CCLV’s motion for summary judgment

accordingly is DENIED.

IV.   CONCLUSION

      For the reasons discussed herein, the Court GRANTS Plaintiff Auto-

Owners Insurance Company’s Motion for Summary Judgment (Doc. 31). The

Court GRANTS IN PART AND DENIES IN PART Defendant Cook County Land

Ventures, LLC’s Motion for Summary Judgment (Doc. 32).

      SO ORDERED, this the 25th day of August, 2021.


                                s/ Hugh Lawson________________
                                HUGH LAWSON, SENIOR JUDGE
aks




                                        25
